 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction Trades Council, AFL-CIO, are not and have not beenlawfully entitled to force or require Farnsworth & Chambers Co.,Inc., to assign the duty of signing for all materials to members of theTeamsters rather than to other employees.2.Within ten (10) days from the date of this Decision and Determi-nation of Dispute, the Respondents, the Teamsters and the Council,shall notify the Regional Director for the Sixteenth Region, in writ-ing, as to what steps they have taken to comply with the terms of thisDecision and Determination of Dispute.Orkin Exterminating Company, Inc. (of Kentucky) 'andInter-national Chemical Workers Union,AFL-CIO,2 Petitioner.CaseNo. 9-I?C-2508.February ,28,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, and the entire record and decisionin Case No. 5-RC-1498,3 which is hereby incorporated in and made apart of the record in this case, the Board finds :1.The Employer, a Kentucky corporation, is engaged in termiteand exterminating work in and around Louisville, Kentucky.ThePetitioner herein seeks to represent a unit of all production and main-tenance employees at the Employer's operations in Louisville.TheEmployer contends that the petition should be dismissed because its.operations are local in character and do not meet the Board's minimumstandards for the assertion of jurisdiction.The record shows that for the fiscal year ending October 31, 1954, theEmployer's purchases from out of State amounted to approximate-ly $9,620.For the same period the total sales and services renderedby the Employer amounted to approximately $131,402, of whichamount $26,594 were out-of-State sales.These operations of the Em-ployer, considered alone, do not meet the Board's jurisdictional stand-ards.4The Petitioner contends, however, that the Employer is anintegral part of a multistate enterprise whose total operations meet'The name of the Employer appears in the caption as amended at the hearing.2 TheAFL-CIOhaving merged since the hearing in this case,we are amending theidentification of thePetitioner's affiliation.8 Orkin "The Rat Man," Incorporated,112 NLRB 762.The parties herein requestedthe Board to take official notice of the record and decision in that representation case.4 Jonesboro Grain Drying Cooperative,110 NLRB 481;Central Valley Pipe Company—111 NLRB 233.115 NLRB No. 93. ORKIN EXTERMINATINGCOMPANY, INC.623:Board standards, and that the Board should therefore assert its juris-diction.The Employer is one of a number of Orkin corporations engagedin pest control work in approximately 25 States. In Case No. 5-RC-1498,supra,the Board considered the operations of the Virginia-Orkin corporation and made the following factual findings :The Employer is one of 29 "Orkin" corporations engaged inpest control work in 25 States.The aggregate business of all 29corporations for the calendar year 1954 was approximately $12,-500,000.One of the corporations, Orkin Exterminating Com-pany of Atlanta, Georgia, a purchasing and distribution corpora-tion, for the fiscal year ending October 31, 1954, made out-of-statesalestootherpest control businesses in the amount of$194,000. . . . Out-of-state sales and services rendered by theother corporations during the fiscal year ending October 31, 1954,exceeded $307,000.A majority of the stock in each of the 29"Orkin" corporations is owned by Otto Orkin and his immediatefamily.All the corporations have identical officers, and 4 di-rectors of each corporation are the same.Thus Otto Orkin isthe president, treasurer, and a director of each corporation; M.C. Young is secretary of each; and Sanford H. Orkin, WilliamB. Orkin, and Perry Kaye are vice presidents and directors of allthe corporations.Each corporation employs a manager to conduct its businessoperations.Payment for the manager's services is usually on aprofit-sharing or incentive basis, the amount of his income beingdependent on the earnings of the corporation he manages.Eachcorporation operates independently of the others.Each main-tains itsown accounts and files separate tax returns.'Each man-ager useshis own discretion as to when and where to make pur-chasesand the quantity thereof.There is no centralized controlof the labor relations of the corporations.Thus each managerdoes his own hiring and firing, sets wage rates, and establishesvacations and other benefits.Similarly, there is no interchangeof either employees or managers between corporations.a One Sim of accountants in Atlanta, Georgia, makes out the incometax returnsfor each corporation.Upon the basis of those facts, the Board concluded that the VirginiaCompany was not an integral part of a multistate enterprise for juris-dictional purposes and dismissed the petition therein.As indicated, the parties requested the Board to take notice of thefacts in Case No. 5-RC-1498,supra.The record in the instant casediscloses the following additional facts : 1624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer's manager exercises his own discretion and judgmentin hiring and discharging employees; he sets the rates of pay of hisemployees; and determines holidays, hours of employment, the needfor overtime, and vacation policy.'He maintains records of all trans-actions, makes up his own payroll, has the power to obligate the Em-ployer's credit, and shares in the Employer's profits each year.The Employer's officers have their offices in Atlanta, Georgia.Copies of all clerical records maintained in the Employer's Louisvilleoffice, such as payroll, purchase, and sales records, are sent to theAtlanta office.The Employer's manager submits information con-4-erning conditions of employment of a newly hired employee to theAtlanta office, where an employment contract, which is in the formof an agreement not to compete with the Employer for 2 years afterthe termination of employment, is prepared and returned to Louis-ville for the employee's signature.Such agreements are executed onbehalf of the Employer by the Employer's vice president and secre-tary.The Employer's payrolls are prepared in Louisville; they arethen submitted to Atlanta, where paychecks are prepared and sent toLouisville for distribution.The Atlanta office maintains a list of available suppliers of mer-chandise used in exterminating operations.The Employer's manageris not compelled to purchase his supplies from the listed suppliers.In practice, however, he purchases most of his supplies from thembecause of price advantages. In such cases, he submits a purchaseorder, showing his needs and the name of the listed supplier fromwhich they are to be obtained, to the Atlanta office, which then placesthe order.When the manager purchases locally from nonlisted sup-pliers, he places the orders himself.Payment for purchases fromthe listed suppliers are made by check drawn by the Atlanta office onan Atlanta bank.Payment for purchases from the nonlisted sup-pliers are also made by check drawn by the Atlanta office, but aredrawn on a Louisville bank.The Employer's manager deposits theEmployer's receipts in the Louisville bank.All checks, whether payroll or otherwise, drawn to pay the Em-ployer's obligations are drawn on "The Orkin Exterminating Com-pany."The record does not otherwise identify that company. Inaddition the checks bear the Orkin trademark, a small figure withthe expression "Call Otto the Orkin Man." This trademark is usedin all Orkin newspaper and television advertising.For the last 4 years, technical employees from the Atlanta officehave held annual meetings in Louisville.These meetings each lasted6 The Employer's manager testified that when he was first employed by the Employerin 1946 there was no vacation plan in effect in Louisville, and that on his own initiativehe set up a vacation plan of 2 weeks' vacation after 1 year's serviceHe also testifiedthat this plan had been company policy for about10 years. ORKIN EXTERMINATING COMPANY, INC.625I`day and were conducted as training schools for Orkin sales and serv-ice employees.The Employer's employees as well as employees fromOrkin corporations in other States were present at these meetings.In 1953 a joint meeting of Orkin managers and sales employees washeld in Atlanta.Mr. Otto Orkin and other Orkin officers spoke atthismeeting.The meeting was also addressed by entomologistsfrom universities, by sales and technical men from different manu-facturing plants, by Government public health officials, and by otherOrkin employees.The Employer's manager and 2 of his sales em-ployees were present at this meeting as well as managers and em-ployees from over 20 other Orkin corporations.The Atlanta office has a national sales organization which solicitsbusiness from large interstate companies.Such accounts are thenassigned on a territorial basis to be serviced by the various Orkincorporations, including the Employer.The Employer is chargedfor a proportionate share of the expenses of this sales organization.The Atlanta office also maintains a file of advertising films and slidesfor use on television programs which are available for use by all Orkincorporations throughout the United States. The Employer's managernegotiates and executes contracts for television advertising on a localstation.These contracts, the contents of the programs, and the useof the Orkin trademark are cleared through the Atlanta office.The Employer's employees participate in "The Orkin CompaniesContributory Pension Plan" if they so desire and otherwise meet theeligibility requirements.The Employer's manager had no part informulating or negotiating this plan. It was established for all Orkincompanies and its eligibility requirements for participation in theplan include active employment on a full-time basis and "5' full years ofcontinuous service with one or more Orkin Companies." 6The Em-ployer as well as participating employees share in the co'st of thepension plan.There has been no interchange between the Employer's "employeesand employees of other Orkin companies for at least the past 2 years.When the Employer's manager finds he has more help than he needs,he advises the Atlanta office of that fact and inquires whether any ofthe other Orkin corporations can use his surplus employees.TheAtlanta office will then communicate this information to other OrkinThe Orkin Companies Contributory Pension Plan provides thatWholly ownedsubsidiariesand companies where 50%or more ofthe voting stockis owned by Orkin Exterminating Company, Inc, participate in this Planpursuant toaction bytheir Boardsof Directors.Each such pat ticipating company'scontributionsshall be determined separately with relation to its own employeesIn computing continuous service, employment by any one or more of the partici-pating companies shall be countedTransfer from one such company to :mothershallnot constitute termination of omployment390609- i6-vol. 115-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompanies.'Surplus employees, however, are not transferred directlyshould another Orkin company desire to use their services.Ratherthey are terminated by the Employer and are hired by the companyengaging their services as new employees.New contracts of em-ployment are then executed.The Board rested its decision inOrkin "The Rat Man," Incorpo-rated,Case No. 5-RC-1498,supra,that the Virginia Company wasnot an integral part of a multistate enterprise for jurisdictional pur-poses, on its conclusion that all the "Orkin" companies were operatedindependently of each other- with no showing of a common control ofthe companies' labor relations policies.That decision was based onthe record then before the Board.However, it appears that the factsof the present case show a greater degree of common operation of theOrkin companies than was shown in the earlier case.Under suchcircumstances and on the basis of the entire record herein, we find thatfor jurisdictional purposes the Employer constitutes an integral partof a multistate enterprise.As stated above, the sales for all the Orkincorporations for the year 1954 were in excess of $12,500,000.Thisamount meets the standards established by the Board for assertingjurisdiction over an integral part of a multistate enterprise.8Accordingly, we find that the Employer is engaged in commercewithin the meaning of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All pest control operators'andtrainees and termite operators and helpers of the Employer at itsLouisville,Kentucky, operations, excluding office clerical and pro-fessional employees, salesmen, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, concurring :I agree with my colleagues' conclusion that the various Orkin Cor-porations are integral parts of a 'single multistate enterprise as stated1 In all correspondence with the Atlanta office and other Orkin companies, the Employeruses stationery supplied by Atlanta without a letterhead but bearing the heading "Inter-office Correspondence "aJonesboroCrain Drying Cooperatt?,e, supi a THE KLEINHANSCOMPANY627in my dissenting opinion in the earlierOrkin "The Rat Man," Incor-poratedcase.'The contrary conclusion of my colleagues in that caseresulted not from an absence of evidence showing the integrated na-ture of the operations of the Orkin corporations, but rather from thefailure realistically to evaluate the factors of common ownership,common officers and directors, and the fact that all of the corporationswere engaged in the same type of business, which conclusivelyshowed that those corporations were in fact a single integrated enter-prise.The absence of a centralized control of labor relations and theabsence ofemployee interchange relied on by my colleagues in theearlierOrkincase and in suchcases asModern Linenc6LaundryService, Inc.,10andSafeway Transit Company11as abasis for theirrefusal to find "single employer" are factors which are more appro-priately considered in determining the appropriate unit.To relyexclusively on such factors in determining the jurisdictional questionof whethera "singleemployer" exists is to confuse unit and jurisdic-tional questionsto the detriment of employees seeking the benefits ofcollective bargaining.Accordingly, because the 29 Orkin corporations are commonlyowned and have the same officers and directors who exercise a com-mon control over the policies of all corporations, I filed that they con-stitute an integrated multistate enterprise and that it will effectuatethe policies of the Act to assert jurisdiction herein.0112 NLRB 762.10 110 NLRB1305, 111NLRB 166u 111 NLRB 1359The Kleinhans CompanyandRetail Clerks International Associ-ation,Local212,AFL-CIO,Petitioner.Case No. 3-RC-1604.February 28,1956SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to the Board's Decision and Direction of Election, datedNovember 17,1955,1 an election was conducted under the direction andsupervision of the Regional Director for the Third Region.Upon con-clusion of the election the parties were furnished a tally of ballotswhich shows that of approximately 79 eligible voters, 76 cast validballots of which 40 were for the Petitioner, 36 were cast against thePetitioner, and 2 voted challenged ballots.The challenged ballots arenot sufficient in number to affect the results of the election.INot reported in pi inted volumes of Bow d Decisionsand Orders115 NLRB No 96